     IN THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF
                                 MISSOURI

   Gwendolyn Caranchini,
                     Plaintiff,
   v.                                               No. 4:19-CV-00030-DGK

   Rick Peck
                          Defendant

             Defendant Rick Pecks’ Reply to Plaintiff’s Opposition Doc. 31

       The defendant Rick Peck replies to the plaintiff’s opposition (Doc. 31) regarding the

defendant’s motion to strike (Doc. 22)

       The plaintiff exerts a great amount of energy using the phrase “court bias” or

combinations thereof. Having demeaned the Court and its objectivity, Caranchini has bile

to spare towards counsel of Mr. Peck (even addressing in the first person). Caranchini’s

mind-numbing and irrelevant uses of the word “lying” and other derogatory statements

mean little coming from a disbarred attorney – the point being her words are more her

therapy than anything to do with advancing any coherent legal argument as to why Kansas

law should not apply. According to Caranchini, the sound of Caranchini’s own voice is

sufficient legal authority for this Court to rule in her favor.

       Rather than facts, Caranchini asserts that the force of her own experience and her

thus elevated legal conclusions must prevail. After all she claims, she filed the lawsuit in

Missouri and it follows that Missouri law applies. To the untrained in legal matters this

would have appeal. But that is not what a law school student in first year civil procedure

would understand as a “choice of law” analysis. This Court sits in Missouri, and Missouri

follows the “`most significant relationship' test from the Restatement (Second) of Conflict




                                                1

         Case 4:19-cv-00030-DGK Document 33 Filed 04/16/19 Page 1 of 6
of Laws § 145 for resolving choice-of-law questions in tort actions.” Am. Guarantee & Liab.

Ins. Co. v. U.S. Fid. & Guar. Co., 668 F.3d 991, 996 (8th Cir. 2012).



(1) The rights and liabilities of the parties with respect to an issue in tort are determined
by the local law of the state which, with respect to that issue, has the most significant
relationship to that occurrence and the parties under the principles stated in § 6.

(2) Contacts to be taken into account in applying the principles of § 6 to determine the law
applicable to an issue include:

  (a) the place where the injury occurred,

  (b) the place where the conduct causing the injury occurred,

  (c) the domicil, residence, nationality, place of incorporation and place of business of the
parties, and

  (d) the place where the relationship, if any, between the parties is centered.

  These contacts are to be evaluated according to their relative importance with respect to
the particular issue.


       After a court identifies the type and number of contacts under Section 145, Missouri

requires those contacts to be considered under the perspective of the choice-of-law

principles set forth in Section 6(2) of the Restatement (Second) of Conflicts of Laws. See

Natalini v. Little, 185 S.W.3d 239, 251 (Mo.Ct.App.2006). The alleged injury of distress

occurred in either Kansas (court proceedings and incarceration) or Missouri (where Mr.

Peck terminated the relationship) (or both). Similarly, the conduct purportedly causing

this distress occurred was in both states. Plaintiff resides in Missouri. Defendant resides in

Kansas. Depending on the timeline, the parties’ relationship (or lack of relationship) was

centered in Kansas and Missouri. “Missouri choice of law rules dictate that the place where

the act takes harmful effect or produces the result complained of is the more significant


                                                 2

         Case 4:19-cv-00030-DGK Document 33 Filed 04/16/19 Page 2 of 6
contact” in determining the location of the injury.” Birnstill v. Home Sav. of Am., 907 F.2d

795, 797 (8th Cir.1990).       From the complaint and Caranchini’s response, Caranchini

ascribes a great significance to judicial proceedings in Johnson County Kansas and her

related incarceration there.

       Admittedly, the Court must divine from the plaintiff’s prolix and rambling complaint

what facts the plaintiff is actually alleging that give rise to her claims of emotional distress.

The plaintiff’s opposition does scant little to identify any underlying facts that purportedly

support what the defendant Rick Peck actually did or did not do that inflicted any

emotional distress upon Caranchini. As to the facts, Caranchini does continue to allege that

Mr. Peck “lied” to obtain a Kansas Protection from Abuse Order – the same factual

allegation Caranchini made in the Kansas federal litigation which was stricken.1

Caranchini again refers to her incarceration in Kansas and states “Any ‘reasonable person’

listening to Caranchini’s statements regarding what happened to her physically and

mentally would recognize what she suffered and will enter punitive damages against all the

defendants for what they caused.” Doc. 31, p. 25. But these claims were also made in the

Kansas federal litigation which were dismissed. These are all factual claims about Mr.

Peck’s right to petition the court, right to speech, and right to associate.

       Caranchini continues her general complaint that Mr. Peck could not terminate the

prior relationship. Terminating an illicit romantic relationship is not “extreme and

outrageous” conduct. See Roberts v. Saylor, 230 Kan. 289, 292-93, 637 P.2d 1175 (1981)



1 Doc. 31, p. 18 (“Mr. Peck does not have a right under Missouri law or any state’s law, to
INTENTIONALLY LIE AND CLAIM IT IS AN EXERCISE OF HIS “FREE SPEECH” RIGHTS.”) Of
course, Caranchini is wrong as those communications are privileged under Kansas law as
the Kansas Federal court so ruled.
                                                3

         Case 4:19-cv-00030-DGK Document 33 Filed 04/16/19 Page 3 of 6
(the Court determines as a matter of law whether defendant’s conduct may reasonably be

regarded as so extreme and outrageous that recovery is warranted).

       “Conduct is extreme and outrageous when it goes beyond the bounds of decency

and is utterly intolerable in a civilized society.” S. Star Cent. Gas Pipeline, Inc. v. Cline, 754

F.Supp.2d 1257, 1263-64 (D. Kan. 2010). And even if the mere act of ending a romantic

illicit relationship was “utterly intolerable” Caranchini’s claimed distress was not “extreme

and severe.” “Elevated fright, continuing concern, embarrassment, worry, and nervousness

are inadequate” and “irritability, anxiety, depression, [and] listlessness” are not sufficient

emotions to meet the requirements of intentional infliction of emotional distress. Valadez

v. Emmis Commc'ns, 290 Kan. 472, 229 P.3d 389, 395 (2010).

       Missouri law is similar. See Polk v. Inroads/St. Louis, Inc., 951 S.W.2d 646, 648 (Mo.

Ct. App. 1997) (“Although case law does not provide us with a precise definition of extreme

and outrageous, the test adopted by Missouri courts for actionable conduct is that the

conduct must be so outrageous in character, and so extreme in degree, as to go beyond all

possible bounds of decency, and to be regarded as atrocious, and utterly intolerable in a

civilized community.”) Additionally, the conduct must be “intended only to causes extreme

emotional distress to the victim.” See Gibson v. Brewer, 952 S.W.2d 239, 249 (Mo. 1997). See

Doc. 19 Court’s March 25, 2019 prior ruling (“True, a majority of the conduct related to

Plaintiff's claim of intentional infliction of emotional distress—Peck's refusal to speak with

Plaintiff—occurred in Kansas, and therefore, under choice of law principles, it is likely

Kansas law will apply. But Missouri law will likely apply to Plaintiff's negligent infliction

claim, since the breakup occurred in Missouri.”)




                                                4

         Case 4:19-cv-00030-DGK Document 33 Filed 04/16/19 Page 4 of 6
Three Miles and Different Outcomes

       If Kansas law applies then it follows that the Kansas anti-slapp statute also applies.

The Court is faced with a novel question in whether to apply the Kansas anti-slapp statute.

As the Kansas Federal court recognized, the statute is substantive law. Thus the question is

whether a substantive outcome should be based upon the act of removing the case from

Missouri state court to Federal. That is, a Missouri state court would apply the Kansas anti-

slapp statute upon application of Kansas law. Kansas state courts, as well as Kansas

Federal courts, apply the Kansas anti-slapp statute. It would be a great anomaly that a

disparity in outcomes would result simply because the case was removed from a Missouri

state court to a federal court sitting in Missouri. See Shady Grove Orthopedic Assocs., P.A. v.

Allstate Ins. Co., 559 U.S. 393, 398 (2010) (Stevens, J., concurring in part and concurring in

the judgment). Failure to apply Kansas state law would lead to different outcomes in

Kansas and Missouri state and Kansas Federal courts and “result in inequitable

administration of the laws or forum shopping.” Hanna v. Plumer, 380 U.S. 460, 468 (1965).

       In a diversity action the court applies the substantive law of the forum state. See

Jordan v. NUCOR Corp., 295 F.3d 828, 834 (8th Cir. 2002). “Federal courts sitting in diversity

cases, when deciding questions of `substantive' law, are bound by state court decisions as

well as state statutes.” Hanna at 465. This Court applies an outcome-determination test.

See Smith v. Planned Parenthood of St. Louis Region, 225 F.R.D. 233, 237-38 (E.D. Mo. 2004)

(Erie “applies equally in the context of pendent jurisdiction over supplemental state law

claims,” with the goal of ensuring “that the outcome of the litigation in federal court will be

substantially the same as if the case were being tried in state court”); See In re Baycol

Products Litigation, 616 F.3d 778, 785 (8th Cir. 2010) (recognizing outcome-terminative


                                              5

         Case 4:19-cv-00030-DGK Document 33 Filed 04/16/19 Page 5 of 6
test “in a suit based on diversity of citizenship jurisdiction the federal courts apply federal

law as to matters of procedure but the substantive law of the relevant state.”)

       Caranchini should not obtain a different outcome as to a “to a courthouse that is

only three miles from” this Court. See Doc. 19. Failing to enforce the Kansas state statute

distorts Kansas law and “would lead to different measures of the substantive rights

enforced in state and federal courts, contrary to Erie’s command.” Racher v. Westlake

Nursing Home Limited Partnership, No. 16-6011 (10th Cir. September 28, 2017). The Court

referred to the location of the Kansas Federal court being a mere three miles away in

denying transfer. If the Court applies Kansas law but then refuses to apply the Kansas anti-

slapp statute in conjunction with the application of Kansas law, this not only creates

different outcomes but alters Kansas law. The Court can reconsider its denial of transfer if

the Court rules that the Kansas anti-slapp statute will not apply in this Court the interests

of justice and for all the reasons stated herein.



                                                    By /s/ Linus L. Baker               _
                                                    Linus L. Baker MO 44980
                                                    6732 West 185th Terrace
                                                    Stilwell, KS 66085-8922
                                                    Telephone: 913.486.3913
                                                    Fax:          913.232.8734
                                                    E-Mail: linusbaker@prodigy.net
                                                    Attorney for Rick Peck Defendant

                                     Certificate of Service

        The undersigned hereby certifies that this document was filed electronically with
the United States District Court for the Western District of Missouri, with notice of case
activity to be generated and sent electronically by the Clerk of the Court to all designated
persons.

/s/Linus L. Baker


                                                6

         Case 4:19-cv-00030-DGK Document 33 Filed 04/16/19 Page 6 of 6
